Exhibit 10.44

ALLISON TRANSMISSION HOLDINGS, INC.

Second Amended and Restated

Non-Employee Director Compensation Policy

1. General. This Second Amended and Restated Non-Employee Director Compensation
Policy (the “Policy”) as set forth herein, amends and restates that certain
Amended and Restated Non-Employee Director Compensation Policy, previously
adopted by the Board of Directors (the “Board”) of Allison Transmission
Holdings, Inc. (the “Company”) and shall be effective as of the date the Allison
Transmission Holdings, Inc. 2015 Equity Incentive Award Plan (the “Plan”) is
approved by the Company’s shareholders in 2015. Capitalized but undefined terms
used herein shall have the meanings provided for in the Plan.

2. Annual Retainer and Other Fees. Each member of the Board who is not or has
not been employed by the Company or one of its subsidiaries (a “Non-Employee
Director”) shall be entitled to an annual retainer and other fee(s) as follows:

a. The annual retainer fee for service on the Board shall be $75,000 (such
amount shall also be referred to as, the “Annual Retainer”), with the Annual
Retainer payable at the Non-Employee Director’s election either 100% in fully
vested Common Stock granted under the Plan (valued based on the Fair Market
Value of the Common Stock on the date of grant), 100% in cash, or 50% in fully
vested Common Stock granted under the Plan and 50% in cash (if no election is
made, the Annual Retainer will be paid 100% in cash);

b. The annual retainer fee for service as Chair of the Audit Committee shall be
an additional $20,000, payable in cash (the “Audit Chair Fee”);

c. The annual retainer fee for service as a Chair of a committee of the Board
(other than the Audit Committee) shall be an additional $10,000, payable in cash
(the “Other Chair Fee”);

d. The annual retainer fee for service as a Non-Employee Director on the Audit
Committee or the Government Security Committee shall be an additional $10,000,
payable in cash (the “Audit and Government Security Committee Service Fee”);

e. The annual retainer fee for service on a committee of the Board other than
the Audit or Government Security Committee shall be an additional $5,000,
payable in cash (the “Other Committee Service Fee”); and

f. The Board leadership fee for service as the Non-Executive Chairman of the
Board shall be an additional $75,000, payable in cash (the “Non-Executive
Chairman Fee”); and

g. The Board leadership fee for service as the Lead Director of the Board shall
be an additional $25,000 (the “Lead Director Fee,” and together with the fees in
clauses (b) through (f), the “Other Fees”).



--------------------------------------------------------------------------------

In no event shall a Non-Employee Director receive a fee pursuant to clause
(d) or (e) with respect to a committee that the Non-Employee Director serves as
its Chair for the applicable year.

3. Timing of Payment of Annual Retainer and Other Fees. The Annual Retainer and
Other Fees payable hereunder are intended to cover service from one regular
annual shareholders meeting to the next and, unless a deferral election is made
as provided below, the Annual Retainer and Other Fees shall be paid quarterly in
arrears in equal installments following the date of the Company’s annual
shareholders meeting, without any requirement of additional Board action in
connection therewith. The Annual Retainer and Other Fees shall be subject to the
Non-Employee Director’s continued service on the Board on each applicable
payment date.

4. Annual Equity Award. Each Non-Employee Director shall be entitled to an
annual grant of Restricted Stock Units under the Plan covering shares of Common
Stock with a grant date Fair Market Value of $100,000 (the “Annual Equity
Award”). The Annual Equity Award shall be granted as of the next business day
after the date of the Company’s annual shareholders meeting, without any
requirement of additional Board action in connection therewith, and will vest on
the first to occur of (A) date of the Company’s next regular annual shareholders
meeting in the year following the year of grant, (B) the date of the
Non-Employee Director’s Separation from Service due to death or Disability, or
(C) the date of a Change in Control, subject to continued service as a
Non-Employee Director through the applicable vesting date. Any Annual Equity
Award that does not vest on or prior to the date of the Non-Employee Director’s
Separation from Service shall be immediately forfeited. The Restricted Stock
Units shall be granted pursuant and subject to the terms set forth in the
written agreement previously approved by the Board and duly executed by an
executive officer of the Company. Unless a deferral election is made as provided
below, the Restricted Stock Units will be distributed in actual shares of Common
Stock, or, at the Company’s election, cash, in either case promptly (within 30
days) upon vesting.

5. Deferral Elections. A Non-Employee Director may elect to receive deferred
stock units (“Deferred Stock”) in lieu of (a) some or all of the fully vested
stock awards constituting his or her Annual Retainer, (b) all of the cash
constituting his or her Other Fees and (iii) some or all of the Restricted Stock
Units constituting his or her Annual Equity Award. Any such Deferred Stock that
relates to an Annual Equity Award shall be subject to the same vesting
provisions as described in Section 4 above and will be immediately forfeited to
the extent the Deferred Stock does not vest in accordance with such provisions.
If the Non-Employee Director elects to receive Deferred Stock, the units will be
credited to a bookkeeping account under the Company’s Non-Employee Director
Deferred Compensation Plan, where each unit will be equivalent in value to one
share of Common Stock, and the units will be distributed in actual shares of
Common Stock, or at the Company’s election, cash, at the earlier of the
Non-Employee Director’s Separation from Service on the Board or a Change in
Control, as described more fully in and in each case subject to the terms and
conditions of the Company’s Non-Employee Director Deferred Compensation Plan
(the “Director Deferred Compensation Plan”). All deferral elections must be made
in accordance with and are subject to the terms and conditions of the Director
Deferred Compensation Plan. As used in this paragraph and in paragraph 5(i), the
terms “Separation from Service” and “Change in Control” shall have meanings
assigned to them in the Director Deferred Compensation Plan.



--------------------------------------------------------------------------------

6. Directors Commencing Service After the Annual Shareholders Meeting; Partial
Year Roles. If a Non-Employee Director commences service on the Board after the
date of the Company’s regular annual shareholders meeting, the Non-Employee
Director will receive a prorated portion the Annual Retainer, Other Fees, as
applicable, and the Annual Equity Grant (based on the numbers of whole months
elapsed since the most recent regular annual shareholders meeting). If a
Non-Employee Director commences service on a committee of the Board, as the
Non-Executive Chairman or as the Lead Director the Board in the middle of a
service period, the Board may pro-rate any Other Fees otherwise payable with
respect to such service and the payment date shall be within thirty days of such
appointment, subject to any deferral elections.

7. Effect of Other Plan Provisions. All of the provisions of the Plan shall
apply to the Awards granted automatically pursuant to this Policy, except to the
extent such provisions are inconsistent with this Policy.

8. Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Board in the future at its sole
discretion. Without limiting the generality of the foregoing, the Board hereby
expressly reserves the authority to terminate this Policy during any year up and
until the election of directors at a given annual meeting of stockholders.

*    *    *    *    *